                                                                                         May 21, 2021




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00902-DJA
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH HOLMES,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that, pursuant to 18 U.S.C. § 3142(c)(3), Mr. Holmes

11   is permitted to travel from the Northern District of Florida to the Southern District of Florida
12   from May 23, 2021, through May 30, 2021, for the purpose of visiting his mother.
13          IT IS THEREFORE FURTHER ORDERED that pursuant to 18 U.S.C. § 3142(c)(3),
14   Mr. Holmes travel is restricted to the State of Florida, and to the District of Nevada for the
15   purposes of court.
16          The Stipulation to Modify Conditions of Pretrial Release is granted.
17          DATED this ___
                       21 day of May, 2021.

18
19
20                                                UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
                                                     4
